Exhibit 10.13



 



This AMENDED AND RESTATED Trademark License Agreement (this “Agreement”), dated
as of November 13, 2018, is made and entered into by and between General
Electric Company, a New York corporation (“GE” or “Licensor”), and Baker Hughes,
a GE company, LLC, a Delaware limited liability company (“Licensee”).

 

WHEREAS, on July 3, 2017, the Parties entered into a certain Trademark License
Agreement (the “Original Agreement”) in connection with the consummation of the
transactions contemplated by that certain Transaction Agreement and Plan of
Merger, dated as of October 30, 2016, among Licensor, Baker Hughes Incorporated,
a Delaware corporation (“BHI”), Baker Hughes, a GE company (formerly known as
Bear Newco, Inc.), a Delaware corporation, and Bear MergerSub, Inc., a Delaware
corporation (“Merger Sub”), as amended by the Amendment to Transaction Agreement
and Plan of Merger, dated as of March 27, 2017, among Licensor, BHI, Baker
Hughes, a GE company, Merger Sub, BHI Newco, Inc., a Delaware corporation, and
Bear MergerSub 2, Inc., a Delaware corporation (as may be further amended from
time to time, the “Merger Agreement”), Licensor and BHI have agreed to combine
GE O&G (as defined below) with BHI and have effected or agreed to effect the
Transactions (as defined herein); and

 

WHEREAS, in connection with entry into that certain Master Agreement between the
Parties and certain Affiliates thereof, dated as of even date herewith, the
Parties desire to amend and restate the Original Agreement on the terms and
conditions set forth herein;

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Licensor and Licensee hereby amend and restate the Original
Agreement in its entirety as follows:

 

I.          DEFINITIONS

 

Unless otherwise defined herein, all capitalized terms used herein have the
meanings ascribed to such terms in the Merger Agreement. The following terms as
used in this Agreement have the meanings set forth in this Article I:

 

A.               “Affiliate” means, with respect to a Party, any individual,
company, organization or other entity that, directly or indirectly, is
controlled by, controls or is under common control with such Party by ownership,
directly or indirectly, of more than fifty percent (50%) of the stock entitled
to vote in the election of directors or, if there is no such stock, more than
fifty percent (50%) of the ownership interest in such individual or entity. For
the purposes of this Agreement, (1) references to Licensor’s “Affiliates” shall
be deemed to exclude the Licensee Group and (2) references to Licensee’s
“Affiliates” shall be deemed to exclude Licensor and its Subsidiaries that are
not within the Licensee Group.

 

B.               “Channel Agreement” means that certain Channel Agreement
entered into by and between Licensor and Baker Hughes, a GE company, dated as of
July 3, 2017 (as it may be amended, supplemented or modified from time to time).

 

 







C.               “Channel Products” means products, parts, equipment, services,
technology and systems listed on Exhibit A, to the extent, in each case: (i)
such products, parts, equipment, services, technology and systems are (A) sold
as an individual item or (B) if sold as part of a Solution Offering, constitute
at least a majority of the aggregate estimated or projected value of such
Solution Offering and (ii) Licensee can reasonably demonstrate by ordinary
course business documents or systems that, as of the Signing Date (A) GE O&G was
engaged in the sale thereof or (B) such products, parts, equipment, services,
technology and systems were contemplated or being developed or designed by GE
O&G, including, in the case of both clauses (i) and (ii), any reasonably
foreseeable enhancements or extensions thereof, including by further investments
therein, provided that such enhancements or extensions thereof, including by
further investments therein, continue to fall within the description of the
applicable product, part, equipment, service, technology and system listed on
Exhibit A.

 

D.               “Company Field” means the field of offering: (i) (A) O&G
Products and Services and (B) Channel Products, in each case of (A) and (B), to
O&G Customers, (ii) the Non-Exclusive Fields and (iii) the O&G Products and
Services listed on Exhibit B.

 

E.               “Effective Date” means the Closing Date.

 

F.               “GE Group” means GE and its Subsidiaries from time to time
other than Baker Hughes, a GE company, and its Subsidiaries; provided that any
Person who at any time is a member of the GE Group shall cease being a member of
the GE Group if at any time it is no longer a Subsidiary of GE; provided,
further that “GE Group” shall not include (i) any Person that purchases assets,
operations or a business from a member of the GE Group if such Person is not a
Subsidiary of GE after such transaction is consummated, and (ii) any Subsidiary
of GE in which a Person who is not an Affiliate of GE holds equity interests and
with respect to whom a member of the GE Group, on the Closing Date, has existing
contractual or legal obligations (including fiduciary duties of representatives
on the board of directors or similar body of such Subsidiary) which exclude GE’s
ability to impose on the subject Subsidiary GE’s obligations applicable herein.
For clarity, any references to an applicable business unit of GE shall be also
to the successor of such GE business unit within the GE Group.

 

G.               “GE O&G” means GE’s Oil & Gas business described in the segment
disclosures in GE’s annual report on Form 10-K filed with the SEC for the fiscal
year ended December 31, 2015, as reflected in the GE O&G Financial Statements.

 

H.               “Governmental Entity” means any United States federal, state or
local, or foreign, international or supranational, government, court or
tribunal, or administrative, executive, governmental or regulatory or
self-regulatory body, agency or authority thereof.

 

I.                “Intercompany Services Agreement” means that certain
Intercompany Services Agreement entered into by and between Licensor and
Licensee, dated as of July 3, 2017 (as it may be amended, supplemented or
modified from time to time).

 

J.                “IP Cross License Agreement” means that certain Amended and
Restated Intellectual Property Cross License Agreement, dated as of the date
hereof (as it may be amended, supplemented or modified from time to time),
between GE and Licensee.

 

K.               “Law” means any federal, state or local law (statutory, common
or otherwise), constitution, treaty, convention, ordinance, code, rule,
regulation, order, injunction, judgment, decree, ruling or other similar
requirement enacted, adopted, promulgated or applied by a Governmental Entity.

 

2





 

L.               “Licensed Form” means (i) “Baker Hughes, a GE company”, or (ii)
“BHGE”.

 

M.              “Licensed Marks” means and is limited to (i) the word mark GE
and (ii) the GE monogram.

 

N.               “Licensee Group” means the Licensee and its Subsidiaries.

 

O.               “Marks” means trademarks, service marks, trade names, service
names, taglines, slogans, industrial designs, brand names, brand marks, trade
dress rights, Internet domain names, identifying symbols, logos, emblems, signs
or insignia, meta tags, website search terms and key words, including all
goodwill associated with the foregoing.

 

P.               “Non-Competition Agreement” means that certain Non-Competition
Agreement entered into by and between Licensor and Licensee, dated as of July 3,
2017 (as it may be amended, supplemented or modified from time to time).

 

Q.               “Non-Exclusive Fields” means the field of offering: (i)
agricultural chemicals to the agricultural industry, (ii) low molecular weight
olefin polymers and copolymers and (iii) geothermal exploration, drilling,
evaluation, completion, well intervention, stimulation or production in and of
geothermal reservoirs.

 

R.               “O&G Activities” means the following oil and gas activities:
(i) exploration (including seismic surveying), drilling, evaluation (including
reservoir and reserves analysis), completion, well intervention, stimulation or
production in and of reservoirs; (ii) liquefied natural gas; (iii) compression
and boosting liquids (i.e., pumps) in upstream, midstream and downstream; (iv)
pipeline inspection, pipeline commissioning and pipeline integrity management;
(v) processing in refineries and petrochemical (including fertilizer) plants; or
(vi) production chemicals in the upstream and additive chemicals in the
downstream.

 

S.               “O&G Customers” means (i) companies engaged in the oil and gas
industry (but excluding their Affiliates or business units, as applicable, that
are not so engaged) in O&G Activities or (ii) the customers of the Licensee
Group with respect to the products, parts, equipment, services, technology or
systems provided by the Licensee pursuant to the Channel Agreement.

 

T.               “O&G Products and Services” means products, parts, equipment,
services, technology and systems (a) for use in the O&G Activities (including
digital products, parts, equipment, services, technology and systems that are
offered by the members of the GE Group other than the GE Digital business unit)
or (b) listed on Exhibit B, and solely with respect to clause (b), which the
Licensee can reasonably demonstrate by ordinary course business documents or
systems that, as of the Signing Date, (i) GE O&G was engaged in the sale thereof
or (ii) were contemplated or being designed by GE O&G, including any reasonably
foreseeable enhancements or extensions thereof (including by further investments
therein), provided that such enhancements or extensions thereof, including by
further investments therein, continue to fall within the description of the
applicable product, part, equipment, service, technology or system listed on
Exhibit B, and excluding, with respect to both clauses (a) and (b), the
products, parts, equipment, services, technology and systems of GE Digital
business unit.

 

3





 

U.                “Party” means Licensor and Licensee individually, and
“Parties” means Licensor and Licensee collectively.

 

V.                “Person” means an individual, corporation, partnership, joint
venture, association, trust, unincorporated organization, limited liability
company or governmental or other entity.

 

W.               “Products” and “Services” means, respectively, and is limited
to products sold and services rendered as of and after the Effective Date by
Licensee in the conduct of Licensee’s business.

 

X.                “Signing Date” means October 30, 2016.

 

Y.                “Solution Offering” means the sale of products, parts,
equipment, services, technology and systems to third party end-user customers as
part of a broader equipment or service solution or system for such customer or
as part of a repair, replacement, enhancement or upgrade of such broader
solution or system.

 

Z.                 “Standards of Quality” means:

 

   1.                  at least the same high standards of quality, appearance,
service and other standards pertaining to the Licensed Marks that are observed
immediately prior to the Closing Date by Licensor in its businesses; and

 

    2.                  additional standards similar to the types of standards
listed in 1 of this definition, if any, which Licensor may otherwise reasonably
specify to Licensee or approve in writing from time to time so long as such
standards are also applied across other similar GE businesses where such
additional standards are applicable to the operation of such businesses.

 

AA.           “Stockholders Agreement” means that certain Stockholders Agreement
entered into by Licensor and Baker Hughes, a GE company, dated as of July 3,
2017 (as amended, modified or supplemented from time to time in accordance with
its terms).

 

BB.            “Subsidiary” means, with respect to any Person, another Person,
an amount of the voting securities or other voting ownership interests of which
is sufficient, together with any contractual rights, to elect at least a
majority of its Board of Directors or other governing body (or, if there are no
such voting interests, 50% or more of the equity interests of which) is owned
directly or indirectly by such first Person.

 

CC.            “Trigger Date” means the first date on which members of the GE
Group cease to beneficially own more than fifty percent (50%) of the voting
power of the outstanding Company Common Stock (as defined in the Stockholders
Agreement).

 

II.       LICENSE GRANT

 

4



A.                Subject to the terms and conditions of this Agreement,
Licensor hereby grants to Licensee a world-wide, exclusive (except for (i) the
Non-Exclusive Fields and (ii) any fields within the Company Field where Licensor
or any of its Affiliates operate as of July 3, 2017, and any reasonably
foreseeable enhancements or extensions thereof (including by further investments
therein) (subject to the terms of the Non-Competition Agreement), within which,
in each case of (i) and (ii), the license shall be non-exclusive),
non-transferable (other than as set forth in Section XII.E below),
royalty-bearing, fully paid-up (other than with respect to the royalties
described in Article VIII) license, with no right to sublicense (other than to
Licensee’s Subsidiaries and Baker Hughes, a GE company (collectively, the
“Permitted Sublicensees”)), to use, solely in the Company Field, the Licensed
Marks (excluding as part of “BHGE”, except where such use is to state Licensee’s
(and/or any Permitted Sublicensee’s) actual corporate name to indicate such
entity is providing such Products and Services) in connection with Products and
Services, solely during the Term (as defined below) and solely in accordance
with the requirements of Article IV and the Standards of Quality set forth
herein. Licensee may permit its suppliers, contractors, distributors,
consultants and customers (solely for the purpose of demonstrating that such
customers do business with Licensee or its Affiliates) to exercise certain
rights and licenses granted to Licensee hereunder on behalf of and at the
direction of Licensee solely in accordance with GE’s Brand Central Guidelines
(described below).

 

B.                 Subject to the terms and conditions of this Agreement,
Licensor hereby grants to Licensee a world-wide, non-exclusive, non-transferable
(other than as set forth in Section XII.E below), royalty-bearing, fully paid-up
(other than with respect to the royalties described herein) license, with no
right to sublicense (other than to Permitted Sublicensees), to use the Licensed
Marks in Licensee’s (and/or any Permitted Sublicensee’s) corporate name
(including as part of “BHGE”), solely during the Term (as defined below) and
solely in accordance with the requirements of Article V. Licensee may permit its
suppliers, contractors, distributors, consultants and customers (solely for the
purpose of demonstrating that such customers do business with Licensee or its
Affiliates) to exercise certain rights and licenses granted to Licensee
hereunder on behalf of and at the direction of Licensee solely in accordance
with GE’s Brand Central Guidelines (described below).

 

C.                 Licensor shall permit Licensee and its Subsidiaries to use
any stock conveyed from GE to Licensee and its Subsidiaries under the Merger
Agreement that exists as of the Closing Date bearing (also as of the Closing
Date) the Licensed Marks and similar trademarks, either alone or in combination
with other words, for not more than one (1) year after the Closing Date to
transition from such use of such trademarks to using the Licensed Marks in
accordance with this Agreement.

 

D.                Licensee shall be responsible for the actions of each of its
Permitted Sublicensees as if they were its own actions. Licensee shall cause the
Permitted Sublicensees to comply with the terms and conditions of this
Agreement.

 

E.                 The rights granted in Section II.A and II.B include the right
to use the Inspira font in connection therewith during the Term.

 

 

5





F.                  Without limiting any of the rights granted in Section II.A
or II.B, Licensor, on behalf of itself and its Subsidiaries, hereby consents (to
the extent that such consent would otherwise be required), for the Term, to
Licensee’s (or its applicable Permitted Sublicensee’s or successor’s) use of
“BHGE” as its stock ticker on any and all exchanges, now or later existing, and
to make reference to such stock ticker (and permit others to make reference to
such stock ticker), for any lawful purposes, in any and all media, now known or
hereafter devised.

 

G.               Subject to Section II.H, any rights not granted to Licensee in
this Agreement are specifically reserved by and for Licensor. Licensee hereby
accepts this grant of license, subject to the terms and conditions set forth in
this Agreement.

 

H.               Nothing in this Agreement shall prohibit or limit the ability
of, or require Licensor’s prior written consent for, Licensee and its Permitted
Sublicensees to make any use of the Licensed Marks that (i) constitutes fair use
under applicable Law or (ii) does not infringe, violate, misappropriate or
dilute the rights of Licensor in the Licensed Marks.

 

III.   EXAMINATION OF PRODUCTS AND SERVICES

 

A.                Licensor shall have the right to supervise and control the use
of the Licensed Marks by Licensee with respect to the nature and quality of the
Products and Services designed, performed, distributed, sold or otherwise
commercialized by Licensee for the purpose of protecting and maintaining the
goodwill associated with the Licensed Marks and the reputation of Licensor and
its Affiliates. The Parties will meet (i) within one (1) month of the Effective
Date and (ii) on a semi-annual basis after the Effective Date, in the case of
both (i) and (ii), to discuss in good faith (1) the use of the Licensed Marks in
connection with Products and Services, including the provision of samples of
such uses by Licensee to Licensor, as well as all digital uses or uses in any
other medium and (2) any material changes Licensor plans to the Licensed Marks
that impact Licensee. The meeting between the Parties in accordance with (i) of
the previous sentence shall specifically address Licensee’s use of the Licensed
Marks on Products and Services that did not bear the Licensed Marks before the
Effective Date. The Parties shall discuss during the meetings contemplated in
this paragraph any overlap between the Products and Services offered pursuant to
the terms hereof and any products and services offered by Licensor that bear any
Licensed Mark. Licensor shall consider in good faith Licensee’s input on steps
to be taken by the Parties to avoid any consumer confusion arising from any such
overlap that would otherwise be permissible under the Non-Competition Agreement.
Licensee shall take any steps requested by Licensor to avoid such consumer
confusion; provided, that any such steps are reasonable under the circumstances
and are only to the extent necessary to avoid consumer confusion. The meetings
that take place between the Parties in accordance with this paragraph between
the Effective Date and one (1) year thereafter shall specifically address the
status of the transition by Licensee in accordance with Section II.C herein to
the use of the Licensed Marks in accordance with this Agreement.

 

B.                 For the meeting in accordance with Section III.A to take
place one (1) year from the Effective Date, Licensee shall provide to Licensor a
summary of Licensee’s planned activities, pursuant to the requirements listed in
Exhibit C hereto, with respect to Products and Services, as of such date, under
this Agreement for the following year. For such meetings to take place each year
thereafter, at least thirty (30) days prior to the second meeting of that year,
Licensee shall provide Licensor with an annual plan for the subsequent year.
Each annual plan will include the subject matters identified on Exhibit C
hereto. For the avoidance of doubt, the Parties agree that the annual plan will
express Licensee’s current intentions with respect to its planned activities for
the year; however, for the further avoidance of doubt, Licensee will not be
limited to the activities set forth in the annual plan.



 

6



 

C.                For all of the meetings in accordance with Section III.A(ii),
Licensee shall present to Licensor a summary of its activities for the prior six
(6) month period, including marketing activities. At such meetings, Licensor may
provide general direction with respect to such activities for the purpose of
maintaining consistency with the image and goodwill of the Licensed Marks in
accordance with this Agreement.

 

D.                In order to promote adherence to the Standards of Quality and
for the purpose of protecting and maintaining the goodwill associated with the
Licensed Marks and the reputation of Licensor, Licensor shall have the right to
obtain from Licensee, upon reasonable notice, reasonable information as to the
nature and quality of the Products and Services and the manner in which the
Licensed Marks are used in connection with the Products and Services.

 

IV.             USE OF LICENSED MARKS IN CONNECTION WITH PRODUCTS AND SERVICES

 

A.                Licensee shall use the Licensed Marks only in connection with
Products and Services designed, performed, distributed, sold or otherwise
commercialized by Licensee in complete accordance with all of the Standards of
Quality for such Products and Services. Under the license and rights granted
herein, Licensee is authorized to use the Licensed Marks only as provided in
Article II.

 

B.                 Under the license and rights granted herein, Licensee is
authorized to use the Licensed Marks in complete accordance with applicable Laws
and shall comply with good industry practice, including the exercise of that
degree of skill, diligence and foresight that can reasonably be expected from a
Person who is engaged in the same type of service or manufacture under similar
circumstances, consistent with applicable requirements and generally recognized
industry and safety standards (collectively, “Requirements”), including use in
packaging, labeling, general publicity, advertising, instruction books and other
literature relating to the Products and Services and as their corporate names;
provided, however, in the event of any noncompliance by Licensee with any of the
Requirements as required hereunder, Licensor shall provide Licensee with notice
of such noncompliance and at least seventy-five (75) days to cure such
noncompliance; provided, that if the non-compliance has resulted in, or it is
reasonably foreseeable that it may result in, injury or damage to persons,
property or the environment, the cure period shall be thirty (30) days. Except
as expressly set forth in this Section IV.B., Licensee shall upon reasonable
notice comply with the rules and practices reasonably set forth in writing from
time to time by Licensor with respect to the appearance and manner of use of the
Licensed Marks, including such rules and practices set forth in GE’s Brand
Central Guidelines located at
http://www.gebrandcentral.com/brand/design_library/, provided such rules and
practices are applied across other similar GE businesses where such rules and
practices are applicable to the operation of such businesses and are provided to
Licensee in written or electronic form. In the event that Licensor requests
changes to previously-approved or otherwise produced materials bearing the
Licensed Marks due to changes in GE’s Brand Central Guidelines, Licensee shall
promptly implement the change as soon as reasonable after the date of such
changes but in any

 

7



event no later than eighteen (18) months after the later of (i) the effective
date of such change or (ii) Licensor’s written notice to Licensee of such
change, unless such change is required sooner in order to comply with applicable
Law. Licensee shall be allowed to continue to distribute such materials then
existing in inventory during such period, in each case unless an extension is
otherwise approved in writing by Licensor. Notwithstanding anything in this
Agreement to the contrary, Licensor’s Brand Central Guidelines (and other
written rules and practices with respect to the appearance and manner of use of
the Licensed Marks) shall not apply to any uses of “BHGE”; provided that
Licensee shall submit for approval to Licensor in advance any proposed uses of
“BHGE” that materially differ from any uses of the Licensed Marks by Licensee
prior to the date hereof (other than differences based solely on the fact that
“BHGE” is being used by Licensee to a greater degree, in lieu of the Licensed
Marks on a separate basis, than prior to such date), such approval not to be
unreasonably withheld, conditioned or delayed; provided, further, that once a
use is approved by Licensor, Licensee shall not be required to submit any
substantially similar uses for approval.

 

C.                 In using the Licensed Marks, Licensee shall use commercially
reasonable efforts to indicate that the Licensed Marks are registered trademarks
of Licensor in accordance with standard practices with respect to the Products
and Services as of the Effective Date. All websites for Products and Services
that use the Licensed Marks, and all user manuals packaged with such Products,
shall bear the marking: “GE is a trademark of General Electric Company. Used
under trademark license.” or such other reasonable marking as Licensor shall
direct from time to time. Any use of the Licensed Marks not contemplated under
this Agreement and inconsistent with how the Licensed Marks were used before the
Effective Date, shall be adopted by Licensee only upon prior written approval by
Licensor, which shall not be unreasonably conditioned, delayed or withheld.

 

D.                Licensee shall comply with all applicable Laws pertaining to
the Licensed Marks, including those pertaining to the proper use and designation
of Marks and pertaining to the offering, development, distribution, promotion
and sale of Products and the offering, rendering and promotion of Services, and
Licensor shall comply with all applicable Laws pertaining to interactions with
any Governmental Entity in connection with Licensor’s enforcement and protection
of the Licensed Marks in connection with this Agreement.

 

E.                 Licensor may provide notice to Licensee that Licensee’s use
of the Licensed Marks has resulted in or would reasonably be expected to result
in a non-frivolous adverse claim against Licensor, Licensor’s Affiliates or
Licensee. Such notice shall include a description in reasonable detail of the
facts and circumstances of the subject matter of such claim and may include a
reasonable determination by Licensor that Licensee should immediately cease use
of the Licensed Marks until resolution of such adverse claim. If Licensee
disagrees with such determination, Licensee may continue such use of the
Licensed Marks; provided, however, that Licensee shall fully indemnify Licensor
for any and all losses, damages, liabilities, costs (including reasonable
attorneys’ fees), and expenses relating to the portion of such claim relating to
Licensee’s use of the Licensed Marks and only to the extent arising out of
Licensee’s use after the date of such notice. Licensee’s continued use of the
Licensed Marks pursuant to the previous sentence shall not prejudice Licensee’s
ability to initiate a Dispute pursuant to Section XII.I. Licensee shall comply
fully and promptly with all reasonable guidelines adopted from time to time by
Licensor that are applied across other similar GE businesses where such
guidelines are

 

8



applicable to the operation of such businesses for the purpose of distinguishing
the Licensor’s Marks and preventing confusion of itself and another entity, of
which the Licensor provides Licensee written notice.

 

F.                 If it is required for the purpose of making this Agreement
enforceable, or for the purpose of maintaining, enhancing or protecting
Licensor’s rights in the Licensed Marks in some jurisdictions, to record this
Agreement or to enter Licensee as a registered or authorized user of the
Licensed Marks, Licensor will attend (at Licensor’s expense) to such recording
or entry. If a particular jurisdiction in which Licensee uses the Licensed Marks
requires a controlling substitute or short-form license agreement to effectuate
this Agreement, the Parties shall agree on the form and any confidential
information to include therein. Licensee shall promptly execute and deliver to
Licensor such necessary additional instruments or documentation as Licensor may
reasonably request, including execution and delivery of such controlling
substitute or short-form license agreements with terms consistent with (and to
the extent legally permissible in the applicable jurisdiction, identical to)
this Agreement for recordation or registration in specified jurisdictions in the
event that this Agreement shall be deemed by Licensor to be unsuitable for
recordation or entry in such jurisdictions. The terms and conditions of this
Agreement (and not the terms and conditions of such substitute or short-form
license agreements entered into for recording or entry purposes) shall be
binding between Licensor and Licensee throughout the world and shall govern and
control any controversy that may arise with respect to each Party’s rights and
obligations hereunder; provided, however, that if specific terms and conditions
of any such substitute or short-form license agreement differ from the
comparable terms and conditions of this Agreement and only if enforcement of the
comparable terms and conditions of this Agreement pursuant to this provision
either would be uncertain or improper under the Laws of the applicable
jurisdiction or would adversely affect Licensor’s rights in and to the Licensed
Marks in such jurisdiction, then the specific terms and conditions of the
substitute or short-form license agreement shall be controlling in such
jurisdiction.

 

G.                Licensee shall supply Licensor with such non-confidential
information concerning sales and other dispositions of Products and Services as
necessary and reasonably requested by Licensor in order for Licensor to acquire,
maintain and renew registrations of the Licensed Marks, to record this
Agreement, to enter Licensee as a registered or authorized user of the Licensed
Marks or for any purpose reasonably related to Licensor’s maintenance and
protection of the Licensed Marks. Licensee shall fully cooperate (at Licensor’s
expense) with Licensor’s necessary and reasonable requests in the execution,
filing, and prosecution of any registration of a Mark or copyright relating to
the Licensed Marks that Licensor may desire to obtain for itself. For the
foregoing purpose, Licensee shall supply to Licensor such samples, containers,
labels, letterheads and other similar materials bearing the Licensed Marks as
may be reasonably required by Licensor.

 

H.                Notwithstanding Section II.A or Section II.B, Licensee will
not use the Licensed Marks, nor may any particular Product or Service be
marketed, distributed, offered for sale, sold, or otherwise commercialized using
the Licensed Marks: (i) in any jurisdiction where registration of the Licensed
Marks is not attainable by Law unless and until such Law is modified to permit
registration of the Licensed Marks in such jurisdiction and the Licensed Marks
have been registered in such jurisdiction (at Licensor’s expense), or Licensor
determines in good faith on advice of its trademark counsel that it would be
preferable not to seek to register such Licensed

 

9



Marks in such jurisdiction but that there is no material impediment to the use
of such Licensed Marks therein, or Licensor determines in good faith on advice
of its trademark counsel that use of such Licensed Marks without registration is
not likely to adversely affect Licensor’s rights in and to such Licensed Marks
in such jurisdiction; and (ii) in a jurisdiction where entry of Licensee as a
registered or authorized user is required by Law, prior to the execution of an
appropriate registered user agreement or similar agreement and the filing
thereof with the appropriate Governmental Entity. Licensor shall promptly but in
any case within thirty (30) days file such registrations or make such
determinations upon request from Licensee. Not in limitation of the foregoing,
in the event that Licensor determines that Licensee is using the Licensed Marks
in a jurisdiction where such Licensed Marks are not registered in the
appropriate Mark class(es) for Products and Services, Licensor at its sole
discretion shall have the option to require such registration at Licensee’s
expense. Licensor will own all right, title and interest in and to any and all
registrations and applications for registration of the Licensed Marks, whether
filed before or after the Effective Date.

 

I.                  To the extent Licensee wishes to enter into any agreement
relating to the placement of paid listings for “keyword” or similar website
searches that consist of the Licensed Marks either alone or in combination with
other words or phrases including in the Licensed Form, Licensee shall notify
Licensor at least fifteen (15) days before entering into such agreement and
shall consider in good faith any issues identified by Licensor during such
notice period with respect to the placement of such paid listings or similar
website searches. All such agreements relating to the placement of paid listings
for “keyword” or similar website searches relating to the Licensed Marks shall
be undertaken by Licensee at Licensee’s expense. Upon expiration or termination
of this Agreement, Licensee shall assign any agreements relating to the
placement of listings in response to website search terms and key words that
include any of the Licensed Marks to Licensor, unless such agreements by their
own terms are non-assignable, in which case Licensee shall terminate such
agreements.

 

V.       USE OF LICENSED MARKS IN COMPANY NAME

 

A.                As Licensee’s corporate name, Licensee shall only use the
Licensed Marks in the Licensed Form. Licensee shall not use any variation of the
Licensed Marks other than in the Licensed Form as Licensee’s corporate name.

 

B.                 Licensee shall operate its business in accordance with at
least the same standards of quality, appearance, service and other standards
that it has observed as of the Effective Date. In order to promote adherence to
such standards and for the purpose of protecting and maintaining the goodwill
associated with the Licensed Marks and the reputation of Licensor, Licensor
shall have the right to obtain from Licensee reasonable information as to the
operation of Licensee’s business and the manner in which the Licensed Marks are
used in connection with Licensee’s corporate name. If, at any time, Licensee
fails, in the good-faith opinion of Licensor, to conform to the standards and
other requirements set forth in this Article V, and Licensor notifies Licensee
of such failure, Licensee shall take all necessary steps to conform with such
standards and other requirements and shall have seventy-five (75) days from such
notice to cure any nonconformities.

 



 

10



VI.             AUDIT RIGHTS

 

A.                Licensor and its authorized representatives shall have the
right up to two (2) times per year during regular business hours, on reasonable
prior notice and at Licensor’s sole expense, to visit the offices and facilities
of Licensee, including where Products are developed, designed, packaged,
marketed, promoted, sold or serviced and Services are developed, marketed,
promoted or rendered, in a manner that complies with the building and security
requirements of Licensee, in order to conduct a reasonable inspection and
examination of such offices and facilities and the operation of the business of
Licensee, in each case, solely with respect to the Products and Services, use of
the Licensed Marks and as necessary to confirm Licensee’s compliance with the
terms of this Agreement. Licensor and its authorized representatives shall also
have the right to perform such additional visits beyond the two (2) times per
year if Licensor notifies Licensee that it believes, in its good-faith opinion,
the Products or Services or the use of the Licensed Marks is not in material
conformance with the Standards of Quality or other material terms of this
Agreement; provided, that, any such additional visits shall be conducted on
reasonable prior notice describing in reasonable detail the facts and
circumstances of the inspection and examination, at Licensor’s sole expense and
only as necessary to identify material non-conformance with the Standards of
Quality or other material terms of this Agreement. Licensee agrees to furnish
Licensor, from time to time as reasonably requested by Licensor, access to
representative samples of all Products to which a Licensed Mark is affixed and
representative samples showing all other uses of the Licensed Marks by Licensee.
Upon Licensor’s reasonable request, Licensee shall permit Licensor to promptly
examine and audit documents, books, records and other information pertaining to
the operation of Licensee’s business as Licensor may reasonably require to
verify that Licensee is complying with the requirements of Article V herein in
conjunction with Licensee’s use of the Licensed Marks in its corporate name. In
conducting any such review, inspection or audit under this Article VI, Licensor
shall take all steps reasonably required by Licensee to minimize disruption to
Licensee’s business or operations and to keep strictly confidential any
information and materials received or otherwise made available to Licensor
pursuant to this Article VI, including executing reasonable nondisclosure
agreements and accepting redacted documents, provided that such steps and
agreements shall not prevent Licensor from pursuing any claims that it may have
in connection with this Agreement.

 

VII.        PROTECTION AND ENFORCEMENT

 

A.                In order to protect the Licensed Marks, the value of the
Licensed Marks to Licensee, and the goodwill in the Licensed Marks, Licensor
shall maintain (i) a system for protection of the Licensed Marks in the Company
Field and (ii) a docketing system to monitor the activities in connection with
(i), in each case of (i) and (ii), that is (1) at least comparable to
commercially available systems sold for the same purpose and (2) consistent in
all material respects with those in place as of the Effective Date except for
any changes that apply to other GE businesses.

 

B.                 Licensor agrees to keep Licensee’s intellectual property
counsel reasonably apprised (but no less than status updates on a semi-annual
basis) with respect to any enforcement actions undertaken as to the Licensed
Marks within the Company Field consistent with the manner in which Licensor
works with other GE businesses on enforcement actions undertaken as to the
Licensed Marks; provided, that, with respect to the enforcement actions, if so
requested by

 

11



Licensor,  Licensee shall or one of its Affiliates shall enter into (A) a
customary non-disclosure agreement and/or (B) a customary joint defense
agreement or common interest agreement to ensure preservation of attorney-client
privilege, in each case, with Licensor and its Affiliates with respect to any
information to be provided to Licensee pursuant to this section which agreements
shall be reasonably satisfactory to Licensor. Licensor agrees to provide
reasonable information with respect to the registration of the Licensed Marks
within the Company Field to Licensee upon request from Licensee consistent with
the manner in which Licensor provides such information to other GE businesses.

 

C.                With respect to enforcement actions undertaken as to the
Licensed Marks, Licensee agrees that it will cooperate with and provide
reasonable access to Licensor and its Affiliates and representatives, during
normal business hours and upon reasonable notice, to Licensee’s personnel,
properties, books and records and make available those employees of Licensee who
assistance, expertise, testimony, notes and recollections or presence may be
necessary to assist Licensor in connection the purpose referred to above,
including the presence of such individuals as witnesses in hearings or trials
for such purposes; provided, however, that such assistance will not unreasonably
interfere with the business or operations of Licensee and Licensor shall bear
all out of pocket costs and expenses reasonably incurred in connection with
providing such assistance.

 

D.                For clarity, as between the Parties, (x) Licensor shall have
the sole right to enforce any trademarks for “General Electric” and acronyms
thereof and (y) Licensee shall have the sole right to enforce any trademarks for
“Baker Hughes” or acronyms thereof; provided that, with respect to the “BHGE”
composite mark (the “Composite Mark”):

 

1.                  Licensor shall have the first right, but not the obligation,
to take (or refrain from taking) action against any third party in the courts,
administrative agencies or otherwise, at Licensor’s sole cost and expense, to
enforce and defend the Composite Mark; provided that Licensor shall reasonably
consult with Licensee prior to undertaking any such action with respect thereto
to the extent such enforcement relates to the Company Field. In the event that
Licensor elects not to take action against a given third party in the courts,
administrative agencies or otherwise, to enforce and defend the Composite Mark
within thirty (30) days after receiving notice thereof from Licensee, Licensee
may elect to take action against such third party, at Licensee’s sole cost and
expense.

 

2.                  The Parties shall reasonably cooperate in any action, suit
or proceeding that either Party may undertake in respect of the Composite Mark
pursuant to clause (1) above (including executing, filing and delivering all
documents and evidence reasonably requested by the other Party in connection
therewith) and shall lend its name to such action, suit or proceeding if
reasonably requested by the other Party or required by applicable Law. All
reasonable out-of-pocket expenses incurred by the Party not controlling the
applicable enforcement action will be reimbursed by the Party controlling such
enforcement action.

 

3.                  Neither Party shall enter into any settlement or compromise
of any action, suit or proceeding brought pursuant to clause (1) above that
affects the rights of the other Party in and to the Licensed Marks without the
prior written consent of the other Party, which shall not be unreasonably
withheld, conditioned or delayed.

 

12



4.                 In the event of any conflict between this Section VII.D and
the remainder of this Article VII, this Section VII.D shall take precedence and
control in relation to any matters pertaining to any form of the Composite Mark
(it being understood, for the avoidance of doubt, that “Baker Hughes, a GE
company” does not constitute a form of the Composite Mark).

 

VIII.       ROYALTIES

 

A.                The Corporate Assessment (as defined in the Intercompany
Services Agreement) paid by Licensee to Licensor includes the payment of
royalties for all rights granted herein; provided that such royalties shall be
deemed fully paid up as of the Trigger Date and, for clarity, no further
royalties shall be due or payable hereunder in respect of any phase-out period
contemplated by Sections X.D and X.H.

 

IX.    OWNERSHIP AND VALIDITY OF LICENSED MARKS

 

A.                Licensee admits the validity, and Licensor’s ownership, of the
Licensed Marks and agrees that any and all goodwill, rights or interests that
might be acquired by the use of the Licensed Marks by Licensee shall inure to
the sole benefit of Licensor. If Licensee obtains rights or interests in the
Licensed Marks, Licensee shall transfer those rights or interests to Licensor
upon request by Licensor. Licensee admits and agrees that, as between the
Licensor and Licensee, Licensee has been extended only a mere permissive right
to use the Licensed Marks as provided in this Agreement which is not coupled
with any ownership interest.

 

B.                 Licensee agrees not to: (i) use or register in any
jurisdiction any Marks confusingly similar to, or consisting in whole or in part
of, any of the Licensed Marks; or (ii) register the Licensed Marks in any
jurisdiction, without in each case the express prior written consent of
Licensor. Whenever Licensee becomes aware of any confusion or likelihood of
confusion between a Mark used by Licensee and a Licensed Mark or any risk of
material tarnishment or blurring of a Licensed Mark, Licensee shall take
appropriate steps to promptly remedy or avoid such confusion, likelihood of
confusion or risk.

 

C.                 Licensee shall give Licensor prompt notice of any known or
presumed infringements of any of the Licensed Marks. Licensee shall render to
Licensor full and prompt reasonable cooperation (and, subject to Article IV, at
Licensor’s expense) for the enforcement and protection of the Licensed Marks.
Licensor shall retain all rights to bring all actions and proceedings in
connection with infringement or misuse of any of the Licensed Marks at its sole
discretion. If Licensor decides to enforce any of the Licensed Marks against an
infringer, all costs incurred and recoveries made shall be for the account of
Licensor except for any lost profits awarded pursuant to a final judgment that
are attributable to the Company’s use of the Licensed Marks, which shall be
shared equally between the Parties.

 

D.                Licensee will not at any time during the Term, and at any time
thereafter for as long as Licensor shall own any rights in the Licensed Marks,
do or cause to be done any act or thing disparaging, disputing, attacking,
challenging, impairing, diluting, or in any way tending to harm the reputation
or goodwill associated with Licensor or its Affiliates or the Licensed Marks.
For the avoidance of doubt, the preceding sentence shall not in any way limit
Licensee’s ability to file and pursue a lawsuit against Licensor.

 

13



E.                 Licensor will not at any time during the Term do or cause to
be done any act or thing disparaging, disputing, attacking, challenging,
impairing, diluting, or in any way tending to harm the reputation or goodwill
associated with Licensee or its Affiliates. For the avoidance of doubt, the
preceding sentence shall not in any way limit Licensor’s ability to file and
pursue a lawsuit against Licensee.

 

F.                  Licensee has no right, and shall not represent that it has
any right, to bind or obligate Licensor in any way.

 

G.                For clarity, as between the Parties, (x) Licensor shall own
any trademarks for “General Electric” and acronyms thereof and (y) Licensee
shall own any trademarks for “Baker Hughes” and acronyms thereof; provided that,
with respect to the Composite Mark:

 

1.                  Subject to clause (3) below, Licensor shall have the sole
right to own, prosecute, obtain, maintain and renew applications and
registrations for the Composite Mark (including the right to own new
applications for “BHGE” and to register corporate names, trade names, domain
names and social media identifiers utilizing “BHGE”).

 

2.                  Upon Licensee’s reasonable request, Licensor shall obtain,
maintain and renew applications and registrations (including Internet domain
names and social media identifiers) of the Composite Mark on Licensee’s behalf
and at Licensee’s sole cost and expense; provided that Licensee shall, upon
Licensor’s written request and at Licensee’s sole cost and expense, provide such
cooperation and assistance in connection with the foregoing as may be necessary
for Licensor to obtain such registrations.

 

3.                  Upon the expiration or termination of this Agreement (but,
in each case, only after the expiration of the applicable phase-out period, if
any, set forth in this Agreement), Licensor shall: (a) cancel any and all
trademark registrations for any and all forms of the Composite Mark (and for
“Baker Hughes, a GE company” if applicable), (b) withdraw any and all pending
trademark applications for any and all forms of the Composite Mark (and for
“Baker Hughes, a GE company” if applicable), and (c) cancel, relinquish and
otherwise cease to use any and all domain names and social media identifiers
that incorporate any form of the Composite Mark (or “Baker Hughes, a GE company”
if applicable).

 

4.                  In the event of any conflict between this Section IX.G and
the remainder of this Article IX, this Section IX.G shall take precedence and
control in relation to any matters pertaining to any form of the Composite Mark.

 

X.       TERM AND TERMINATION

 

A.                Unless sooner terminated pursuant to any provision of this
Article X, the term of this Agreement shall commence on the Effective Date and
continue until five (5) years from the Effective Date (“Initial Term”). This
Agreement shall automatically renew for successive five (5) year terms (each a
“Renewal Term” and collectively with the Initial Term, the “Term”) unless
Licensee delivers a notice to Licensor indicating its intent not to renew the
Agreement no later than three (3) months prior to the expiration of the Initial
Term or the then-current Renewal Term.

 

14



B.                In the event Licensee (i) breaches in any material respect any
covenant in Article IV or Article V of this Agreement or, prior to the Trigger
Date, fails to pay the Corporate Assessment in accordance with the terms
(including the cure period) of the Intercompany Services Agreement or (ii)
willfully or repeatedly (without commencing diligent efforts to remedy) breaches
any covenant in this Agreement, and, in the case of (i) and (ii), Licensor gives
Licensee written notice of such breach (which notice shall provide a description
of the breach in reasonable detail), Licensee shall have the cure period
prescribed in Section IV.B or Section V.B, as applicable, for such breach (or,
in the event there is no cure period prescribed, one hundred and twenty (120)
days) from Licensee’s receipt of such notice to remedy such breach. If such
breach is not remedied within the applicable cure period, Licensor shall have
the right to terminate this Agreement in whole or in part at any time thereafter
by giving Licensee notice of such termination. If such breach is of a
nonmonetary nature and is not capable of being cured within the applicable cure
period and Licensee has commenced and diligently continued actions to cure such
breach within the applicable cure period, the cure period shall be extended by
forty five (45) days so long as Licensee is making diligent efforts to cure.

 

C.                This Agreement shall automatically terminate without notice
upon termination of the Intercompany Services Agreement prior to the Trigger
Date or termination of the CA Services (as that term is defined in the
Intercompany Services Agreement) thereunder prior to the Trigger Date.

 

D.                Licensor may terminate this Agreement on the Trigger Date,
subject to the phase-out period and rights described in Section X.H.

 

E.                 This Agreement shall automatically terminate upon notice to
Licensee in its entirety upon any of the following events with respect to
Licensee or its managing member, in each case to the extent occurring prior to
the Trigger Date (and excluding, for clarity, the consummation of any
transaction or series of transactions resulting in the Trigger Date occurring):

 

1.                  any merger or consolidation of Licensee into an unrelated
third party where the Licensee ceases to exist as a result of such merger and
consolidation other than a transaction in which holders of the Licensee’s voting
securities immediately before such transaction, in the aggregate, have more than
fifty percent (50%) of the voting power of all issued and outstanding securities
of the surviving corporation after such transaction;

 

2.                  the sale of all or substantially all of the assets of
Licensee to an unrelated third party; or

 

3.                  a change of control of Licensee whereby any unrelated third
party(ies) acquires fifty percent (50%) or more of the outstanding voting
securities of Licensee or the power, directly or indirectly, to direct or cause
the direction of management or policies (whether through ownership of securities
or partnership or other ownership interests, by contract or otherwise) of
Licensee.

 

15



F.                This Agreement shall automatically terminate without notice in
the event Licensee commences, or has commenced against it, proceedings under
bankruptcy, insolvency or debtor’s relief Laws or similar Laws in any other
jurisdiction, which proceedings are not dismissed within sixty (60) days;
Licensee makes a general assignment for the benefit of its creditors; or
Licensee ceases operations or is liquidated or dissolved.

 

G.                Upon expiration or termination of the license granted under
Article II, Licensee shall adopt a new corporate name that does not consist, in
whole or in part of, and is not dilutive of or confusingly similar to, any of
the Licensed Marks; provided, however, under no circumstance shall Licensee be
required to forgo the Baker Hughes corporate name.

 

H.                The phase-out period described in Section X.D shall be as
follows: the earlier of (i) (a) one (1) year with respect to the use of “Baker
Hughes, a GE company” in Licensee’s corporate name, (b) three (3) years with
respect to the use of the word mark GE (excluding as part of “BHGE”) or the GE
monogram in connection with Products and Services, and (c) five (5) years with
respect to the use of the word mark GE as part of “BHGE” as or as part of
Licensee’s (and/or any Permitted Sublicensee’s) corporate name (including use of
such corporate name to indicate the entity providing Products and Services
solely within the Company Field) and/or as Licensee’s (or its applicable
Permitted Sublicensee’s or successor’s) stock ticker in accordance with Section
II.F, in each case of (a)-(c), after the Trigger Date and (ii) the date on which
Licensee provides written notice to Licensor that Licensee no longer requires
use of the Licensed Marks. For clarity, (1) during the aforementioned phase-out
period, Licensee may use the Licensed Marks in connection with Products and
Services that were not using the Licensed Marks prior to the Trigger Date so
long as such use is otherwise in a manner consistent with Licensee’s use prior
to the Trigger Date (provided that the use of “BHGE” to a greater degree after
the Trigger Date (instead of the Licensed Marks on a separate basis) shall not
alone be considered use in an inconsistent manner), in the Company Field and
otherwise in accordance with the terms and conditions of this Agreement, (2)
during the aforementioned phase-out period, the terms and conditions of this
Agreement shall continue to be in force and effect and govern Licensee’s use of
the Licensed Marks and (3) nothing in this Agreement permits Licensee to use any
of the Licensed Marks (including as part of “BHGE”) in connection with any
Product or Service that is not in the Company Field. Upon Licensee’s written
request, the Parties shall discuss in good faith, for a period of not less than
one (1) year commencing immediately upon the Trigger Date, the terms and
conditions on which Licensor would be willing to reinstate and extend this
Agreement with respect to Licensee’s right to use the GE word mark as part of
“BHGE” following the end of the phase-out period; provided that neither Party
shall be obligated to enter into such an arrangement.

 

I.                    The following provisions of this Agreement shall survive
any termination or expiration of this Agreement: Section II.H, Section IX.G.4,
Section X.H (including all other terms and conditions of this Agreement for the
duration of the phase-out period as described therein), this Section X.I, and
Articles XI and XII. Unless otherwise specified herein, upon termination or
expiration of this Agreement, all licenses granted to Licensee herein shall
immediately terminate.

 

16



XI.             INDEMNIFICATION; DISCLAIMER OF WARRANTIES AND ASSUMPTION OF RISK

 

A.                Licensor shall fully indemnify Licensee and its Affiliates and
its and their directors, officers, partners, employees and agents from and
against all losses, claims, damages, liabilities, costs (including reasonable
attorneys’ fees) related to or arising out of any claim, action, suit or
proceeding, asserted against or suffered by Licensee by reason of infringement
or dilution of any Mark or infringement of any copyright right of a third party
arising out of or relating to Licensee’s use of the Licensed Marks in accordance
with the terms of this Agreement. For the avoidance of doubt, the indemnity in
this Section XI.A only applies to any claim, action, suit or proceeding that
relates to or arises out of the use of the Licensed Marks themselves, and does
not apply to the use of the other portions of the Licensed Form.

 

B.                 Except as otherwise provided under this Agreement, Licensee
shall fully indemnify and hold harmless Licensor and its Affiliates and its and
their directors, officers, partners, employees and agents from and against any
and all claims, losses, damages, liabilities, costs (including reasonable
attorneys’ fees), and expenses asserted against or suffered by Licensor or any
of its Affiliates and arising out of or relating to this Agreement or Licensee’s
use of any of the Licensed Marks.

 

C.                 EACH PARTY AGREES AND ACKNOWLEDGES THAT THE LICENSED MARKS
ARE LICENSED HEREUNDER AS IS, WITH ALL FAULTS, WITHOUT WARRANTY OF ANY KIND, AND
SUBJECT TO ALL EXISTING LICENSES AND RIGHTS GRANTED, AND THAT LICENSOR DOES NOT
MAKE, AND LICENSOR HEREBY SPECIFICALLY DISCLAIMS, ANY REPRESENTATION OR
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

 

D.                Except as otherwise provided under this Agreement, Licensee
hereby assumes all risk and liability resulting from Licensee’s use of the
Licensed Marks.

 

XII. GENERAL PROVISIONS

 

A.                Governing Law; Submission to Jurisdiction. This Agreement
shall be governed by and construed and interpreted in accordance with the Laws
of the State of New York irrespective of the choice of Laws principles of the
State of New York other than Section 5-1401 of the General Obligations Law of
the State of New York. Any action or proceeding between Licensor and Licensee to
enforce any award of the arbitrators pursuant to Section XII.I or the provisions
set forth in Exhibit D, and any action for injunctive relief, will be brought
exclusively in any state or federal court having subject matter jurisdiction in
the County of New York, State of New York. Licensor and Licensee consent
specifically to the personal jurisdiction of such courts and irrevocably waive
their right to contest venue in any such courts. The Party seeking enforcement
will be entitled to an award of all costs, fees and expenses, including
reasonable attorneys’ fees, to be paid by the Party against whom an order of
enforcement is obtained.

 

 

17





B.                 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile with receipt
confirmed (followed by delivery of an original via overnight courier service) or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective Parties at the following addresses (or at such other address for
a Party as shall be specified in a notice given in accordance with this Section
XII.B):

 

Licensor:

 

General Electric Company
33-41 Farnsworth Street
Boston, Massachusetts 02210

Attention: James M. Waterbury
Telephone: (617) 443-3030
Facsimile: (617) 428-8402
Email: jim.waterbury@ge.com



 

Licensee:

 

Baker Hughes, a GE company, LLC



17021 Aldine Westfield Road



Houston, Texas 77073



 

Attention: William D. Marsh
Telephone: (713) 879-1257
Facsimile: (713) 439-8472
Email: will.marsh@bhge.com

 

C.                 Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced under any Law or as
a matter of public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect. Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the Parties to this Agreement shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated by this Agreement be consummated as originally contemplated to the
greatest extent possible.

 

D.                Entire Agreement. This Agreement constitutes the entire
agreement of the Parties hereto with respect to the subject matter of this
Agreement and supersedes all prior agreements and undertakings (including the
Original Agreement), both written and oral, between or on behalf of the Parties
hereto with respect to the subject matter of this Agreement.

 

E.                 Assignment; No Third-Party Beneficiaries. This Agreement
shall not be assigned or transferred in whole or in part by any Party without
the prior written consent of the other Party, and any attempted assignment or
transfer without such consent shall be null and void. Notwithstanding the
foregoing, Licensor, in its sole discretion, may assign this Agreement in

 

18



whole or in part to any Affiliate of Licensor at any time. This Agreement is for
the sole benefit of the Parties hereto and their permitted successors and
assigns and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person or entity any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

 

F.                Amendment. No provision of this Agreement may be amended or
modified except by a written instrument signed by the Parties hereto. No waiver
by any Party of any provision hereof shall be effective unless explicitly set
forth in writing and executed by the Party so waiving. The waiver by either
Party of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any other subsequent breach.

 

G.                Rules of Construction. Interpretation of this Agreement shall
be governed by the following rules of construction: (a) words in the singular
shall be held to include the plural and vice versa; (b) references to the terms
Article, Section, and Exhibit are references to the Articles, Sections, and
Exhibits to this Agreement unless otherwise specified; (c) the word “including”
and words of similar import shall be deemed in each case to be followed by the
words “without limitation”; (d) provisions shall apply, when appropriate, to
successive events and transactions; (e) the headings contained herein are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement; (f) any references in this Agreement to “the
date hereof” refers to the date of execution of this Agreement; (g) references
to “this Agreement,” “hereof,” “herein,” and “hereunder” refer to this Agreement
as a whole and not to any particular provision of this Agreement; and (h) this
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the Party drafting or causing any
instrument to be drafted.

 

H.                Counterparts. This Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile shall be as effective as delivery of a manually executed counterpart
of any such Agreement.

 

I.                 Dispute Resolution. Any dispute, controversy or claim arising
out of or relating to this Agreement or the validity, interpretation, breach or
termination of any provision of this Agreement (“Dispute”) shall be resolved in
accordance with Exhibit D.

 

J.                 No Waiver. Failure by Licensor at any time to enforce or
require strict compliance with any provision of this Agreement shall not affect
or impair that provision in any way or the rights of Licensor to avail itself of
the remedies it may have in respect of any subsequent breach of that or any
other provision. The waiver of any term, condition, or provision of this
Agreement must be in writing and signed by an authorized representative of the
waiving Party. Any such waiver will not be construed as a waiver of any other
term, condition, or provision, nor as a waiver of any subsequent breach of the
same term, condition, or provision, except as provided in a signed writing.

 



K.                Headings. All headings used in this Agreement are for
convenience of reference only. They will not limit or extend the meaning of any
provision of this Agreement, and will not be relevant in interpreting any
provision of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 

 

 

 

 



 

19





 

IN WITNESS WHEREOF, the Parties hereto have caused this instrument to be
executed by their duly authorized representatives as of the date first written
above.

 



  GENERAL ELECTRIC COMPANY                   By:       /s/ James M. Waterbury  
    Name: James M. Waterbury       Title: Vice President                    
BAKER HUGHES, A GE COMPANY, LLC     By: EHHC NewCo, LLC, its Managing Member    
                By:       /s/ Lee Whitley       Name: Lee Whitley       Title:
Corporate Secretary  

 

 



 


 



 



 

 